McPHERSON, District Judge.
We see no reason for granting the prayer of this petitioner. The suit in which she desires to intervene as plaintiff was an action brought by Rhoades to advance his own interests, and was not intended, for the benefit of any other creditor. Ilia claim has been adjusted, and he has assigned the judgment upon which the bill is based to another person, who may or may not intend to proceed with the cause. But, even if the assignee is content to do nothing further, this fact gives the petitioner no right to intrude upon the suit, and to go on with it as if it had been originally brought as well for her benefit as for the benefit of Rhoades himself. If she is entitled to raise the questions referred to on the argument of this motion, she can raise them in a suitable proceeding under her own control. The petition is refused.